Name: Commission Regulation (EEC) No 3779/90 of 19 December 1990 on interim measures applicable in the egg and poultrymeat sectors after the unification of Germany
 Type: Regulation
 Subject Matter: trade policy;  animal product;  agricultural activity;  marketing;  political geography;  America
 Date Published: nan

 Avis juridique important|31990R3779Commission Regulation (EEC) No 3779/90 of 19 December 1990 on interim measures applicable in the egg and poultrymeat sectors after the unification of Germany Official Journal L 364 , 28/12/1990 P. 0009 - 0010 Finnish special edition: Chapter 3 Volume 36 P. 0042 Swedish special edition: Chapter 3 Volume 36 P. 0042 COMMISSION REGULATION (EEC) No 3779/90 of 19 December 1990 on interim measures applicable in the egg and poultrymeat sectors after the unification of Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3577/90 of 4 December 1990 on the transitional measures and adjustments required in the agricultural sector as a result of the integration of the territory of the former German Democratic Republic into the Community (1), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organization of the market in eggs (2), as last amended by Regulation (EEC) No 1235/89 (3), and in particular Article 9 (3) thereof, Having regard to Council Regulation (EEC) No 2775/75 of 29 October 1975 on the common organization of the market in poultrymeat (4), as last amended by Regulation (EEC) No 1235/89, and in particular Article 9 (3) thereof, Having regard to Council Regulation (EEC) No 2774/75 of 29 October 1975 laying down general rules for granting export refunds on eggs and criteria for fixing the amount of such refunds (5), and in particular Article 7 (2) thereof, Having regard to Council Regulation (EEC) No 2779/75 of 29 October 1975 laying down general rules for granting export refunds on poultrymeat and criteria for fixing the amount of such refunds (6), and in particular Article 7 (2) thereof, Whereas Regulation (EEC) No 3577/90 lays down, inter alia, that measures to supplement those provided for in that Regulation may be adopted to ensure the harmonious integration of farming in the territory of the former German Democratic Republic into the common agricultural policy; Whereas, given the difficulties that poultrymeat production in the former German Democratic Republic faces in adjusting to the market conditions in the Community, frozen and deep-frozen chickens, hens and cocks produced and marketed in the territory of the former German Democratic Republic should not, for an interim period following unification, be subject to Council Regulation (EEC) No 2967/76 of 23 November 1976 laying down common standards for the water content of frozen and deep-frozen chickens, hens and cocks (7), as last amended by Regulation (EEC) No 3204/83 (8); Whereas, in Commission Regulation (EEC) No 2772/90 of 27 September 1990 on interim measures applicable in the egg and poultrymeat sectors after the unification of Germany (9), the Commission adopted measures to this effect, provisionally for the period after unification until 31 December 1990 ; whereas, given that the aforementioned conditions still obtain, these arrangements should be extended beyond this date; Whereas Commission Regulation (EEC) No 109/80 of 18 January 1980 on the application of the lowest rate of export refunds for certain products in the egg and poultrymeat sectors (10), as last amended by Regulation (EEC) No 1737/90 (11), lists the former German Democratic Republic as a third country ; whereas that Regulation should be amended in order to delete the reference to the former German Democratic Republic; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Germany is hereby authorized to allow, in the territory of the former German Democratic Republic, the production and marketing of frozen and deep-frozen chickens, hens and cocks whose extraneous water content absorbed during their preparation exceeds the quantities referred to in Article 1 of Regulation (EEC) No 2967/76. Article 2 The phrase "and the German Democratic Republic" in Article 1 of Regulation (EEC) No 109/80 is deleted. Article 3 This Regulation shall enter into force on 1 January 1991. Article 1 shall apply from 1 January 1991 until 31 December 1992. (1) OJ No L 353, 17.12.1990, p. 23. (2) OJ No L 282, 1.11.1975, p. 49. (3) OJ No L 128, 11.5.1989, p. 29. (4) OJ No L 282, 1.11.1975, p. 77. (5) OJ No L 282, 1.11.1975, p. 68. (6) OJ No L 282, 1.11.1975, p. 90. (7) OJ No L 339, 8.12.1976, p. 1. (8) OJ No L 315, 15.11.1983, p. 17. (9) OJ No L 267, 29.9.1990, p. 23. (10) OJ No L 14, 19.1.1980, p. 30. (11) OJ No L 161, 27.6.1990, p. 25. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990. For the Commission Ray MAC SHARRY Member of the Commission